Citation Nr: 1137125	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of obstructive sleep apnea (OSA) by VA treatment providers.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of hypertension by VA treatment providers.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of unstable angina by VA treatment providers.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of cardiomyopathy by VA treatment providers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from December 1966 to September 1969.   

In April 2009, the Board of Veterans' Appeals (Board) dismissed the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for misdiagnosis of posttraumatic stress disorder (PTSD) by VA treatment providers and entitlement to service connection for a heart condition as secondary to the service-connected PTSD and remanded the issues currently on appeal to the Department of Veterans Affairs (VA) regional office in Winston-Salem, North Carolina (RO) for additional development, to include attempting to obtain Social Security Administration (SSA) records and a VA nexus opinion.  

Evidence was subsequently added to the files showing that SSA records were unavailable and a VA opinion was obtained in April 2010 and associated with the claims files.  Consequently, there has been substantial compliance with the April 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2009, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for benefits under 38 U.S.C.A. § 1151 for mistreatment of OSA, hypertension, unstable angina, and cardiomyopathy; and he has otherwise been assisted in the development of his claims.

2.  The Veteran testimony and statements that VA mistreatment affected his OSA, hypertension, unstable angina, and cardiomyopathy are not competent.

3.  Statements and testimony from the Veteran's wife that VA mistreatment affected his OSA, hypertension, unstable angina, and cardiomyopathy are competent but not credible.

4.  The Veteran is not shown to have incurred OSA due to medical fault on the part of VA or as the result of an unforeseen event in connection with VA treatment or lack thereof.  

5.  The Veteran is not shown to have incurred hypertension due to medical fault on the part of VA or as the result of an unforeseen event in connection with VA treatment or lack thereof.  

6.  The Veteran is not shown to have incurred unstable angina due to medical fault on the part of VA or as the result of an unforeseen event in connection with VA treatment or lack thereof.  

7.  The Veteran is not shown to have incurred cardiomyopathy due to medical fault on the part of VA or as the result of an unforeseen event in connection with VA treatment or lack thereof.  


CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for OSA due to lack of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2011).  

2.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for hypertension due to lack of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2011).  

3.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for unstable angina due to lack of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2011).  

4.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for cardiomyopathy due to lack of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2005, prior to adjudication, in which he was informed of the requirements to establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  Additional private medical evidence has been received from the Veteran since this letter was sent.  

The Board notes that the Veteran was informed in a letter dated in March 2006 about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant medical opinion was obtained in April 2010.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the March 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

The Board concludes that all available evidence that is pertinent to the claims on appeal has been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2009 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  


Law and Regulations 

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability from VA hospitalization, or medical or surgical treatment.  

In addition, there would need to be evidence that the results of VA medical treatment were not reasonably foreseeable.  In the alternative, it must be shown that there is additional disability due to VA treatment that was careless, negligent, or otherwise administered in some degree of error as set forth hereinabove.  

In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the Veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2010).  

As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition that the specific medical or surgical treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  


Analysis of the Claims

The Veteran has contended, including at his April 2009 hearing, that compensation benefits are warranted for disability due to VA's failure to treat his OSA, hypertension, unstable angina, and cardiomyopathy beginning in the late 1980's.  

Before compensation benefits are granted under 38 U.S.C.A. § 1151, there must be medical evidence of a current disability; evidence of incurrence or aggravation of such injury or disease as the result of careless or negligent VA hospitalization or treatment; and medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 whether a claimed disability was a reasonably foreseeable consequence of VA medical treatment.  

According to VA treatment reports for September 1988, the Veteran was taking Sinequan to help him sleep; the assessment was depressive disorder, rule out PTSD.  Blood pressure readings were 136/90 and 140/100.

The Veteran complained on VA psychological evaluation in February 1989 of insomnia and severe depression.  His blood pressure readings were elevated.  
A February 1994 private sleep study revealed a history of excessive daytime somnolence and severe OSA.

According to a November 1997 letter from H. M. Stuart, M.D., the Veteran had been treated since 1977 for multiple problems, including sleep apnea, obesity, and hypertension.  It was noted that a lot of the Veteran's problems were related to service.

Subsequent private and VA treatment reports beginning in December 1997 reveal treatment for hypertension, sleep apnea, and congestive heart failure.

The Veteran and his wife, a registered nurse, testified at a personal hearing before the undersigned Veterans Law Judge in March 2009 that the VA clinic at which the Veteran was seen in 1988 ignored the early signs of OSA, hypertension, and angina, which led to his cardiomyopathy; that he was sent to a VA psychiatrist, who prescribed medication for PTSD that made the conditions worse; and that his hypertension was not treated until Dr. Stuart gave him medication in 1994.  The Veteran's wife confirmed that a VA doctor essentially told the Veteran when he was subsequently treated at a different VA facility that the VA clinic should have treated him for his hypertension in 1988 and that the lack of treatment had adversely affected his health.

A VA evaluation was conducted in April 2010, which included review of the claims files.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder).  Non-ischemic cardiomyopathy with congestive heart failure and heart block was diagnosed.  According to this evaluation, the Veteran had been treated by Dr. Stuart, a private physician, for disabilities such as hypertension and OSA beginning before he was seen by VA in 1988.  Consequently, it was noted by the examiner that the Veteran's contention that he did not receive private care for his hypertension until the 1990's is incorrect.  Moreover, it was reported that even though the Veteran had contended that VA had ignored his medical problems, the record shows that he was noncompliant with his prescribed medications and had failed to appear for scheduled VA appointments.  For example, it was noted by the VA examiner that, in 1989, the Veteran was counseled by VA social workers because he had "missed recent appts."

Based on the above evidence of record, the Board concludes that there is insufficient evidence of negligence, error in judgment or lack of skill in the treatment, or lack thereof, provided to the Veteran by VA.  There is also no evidence of additional residual disability caused by an event that was not reasonably foreseeable.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran and his wife have provided testimony, and the Veteran has provided written statements in support of his claims.  Although a veteran is generally competent to report his medical symptomatology, the Veteran in this case is not competent to opine that he has disabilities, such as OSA, hypertension, unstable angina, and cardiomyopathy, that were incurred or aggravated as a result of a lack of treatment by VA.  It is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions involving causation, including causation due to lack of treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  Because the Veteran's wife is a nurse, she is competent to opine on the relationship between the Veteran's OSA, hypertension, unstable angina, and cardiomyopathy and VA treatment.  However, in light of the negative April 2010 VA opinion, which included review of the claims files and an extensively reasoned rationale, and the fact that the Veteran's wife did not provide a nexus statement with rationale in support of the Veteran's claim, the Board finds that her testimony is not credible in so far as it relates to VA fault from a lack of treatment.  

With respect to her testimony that a VA doctor told her that the VA clinic should have treated the Veteran for his hypertension in 1988 and that the lack of treatment had adversely affected his health, the VA treatment records on file do not include an opine to this effect.  Moreover, the April 2010 VA opinion, which is based on a complete review of the claims files, does not concur.

According to an August 2010 statement from the Veteran, received by VA in September 2010, he should be provided a new compensation and pension examination because some information in the April 2010 examination did not apply to him, which could have a negative impact on his claim.  The Veteran also noted in this statement that, due to the nature of his claims, which involves mistreatment by VA doctors, the VA doctor may have been biased.  The Board notes, however, that the Veteran has not indicated what information in the April 2010 examination is incorrect.  Additionally, as he had not provided examples of bias on the part of a VA doctor, remanding this case for another VA evaluation is not warranted.

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claims of entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for mistreatment of OSA, hypertension, unstable angina, and cardiomyopathy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The payment of VA compensation benefits for mistreatment of OSA under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, is denied.  

The payment of VA compensation benefits for mistreatment of hypertension under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, is denied.  

The payment of VA compensation benefits for mistreatment of unstable angina under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, is denied.  

The payment of VA compensation benefits for mistreatment of cardiomyopathy under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


